DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claims 1, 8, 15 recites extracting a plurality of wavelets from the set of seismic traces, each wavelet covering an variable length around the surface; determining a reference wavelet for each wavelet of a corresponding variable length; and quantifying a quality of the surface based on correlating the plurality of wavelets with each reference wavelet of the corresponding variable length [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, 8, 15, Claim(s) 2-6, 9-13, 16-19 recite(s) wherein quantifying a quality of the surface comprises: for each variable length, computing a cross-correlation between the plurality of wavelets and each reference wavelet; and determining the quality of the surface based on selecting a representative value from cross- correlations computed for a range of variable lengths.  wherein selecting a representative value comprises: selecting a maximum of the cross-correlations computed for the range of variable lengths.  further comprising: identifying a size of the variable length where the representative value occurs. further comprising: adjusting the variable length between a lower limit and an upper limit while quantifying the quality of the surface, wherein the identified size of the variable length is within the lower limit and the upper limit. wherein the input indicates more than one surfaces in the set of seismic traces, and wherein the method further comprises: quantifying a respective quality of each of the more than one surfaces; and ranking the more than one surfaces based on the respective quality of each of the more than one surfaces [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f));
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. accessing a set of seismic traces from a grid of locations inside an geo-exploration area, each seismic trace records seismic reflections from underneath the geo-exploration area at a location of the grid; accessing an input indicating a surface in the set of seismic traces; Examiner interprets these limitations to be generic data acquisition to facilitate the abstract idea); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCOTT (EP 0846276B1).

With respect to Claims 1, 8, 15, SCOTT teaches:
accessing a set of seismic traces from a grid of locations inside an geo-exploration area, each seismic trace records seismic reflections from underneath the geo-exploration area at a location of the grid (See Para 0007-0020, 0023-0044; See Fig. 1, 2); 
accessing an input indicating a surface in the set of seismic traces (See Para 0007-0020, 0023-0044; See Fig. 1, 2); 
extracting a plurality of wavelets from the set of seismic traces, each wavelet covering an variable length around the surface (See Para 0007-0020, 0023-0044; See Fig. 1, 2); 
determining a reference wavelet for each wavelet of a corresponding variable length (See Para 0007-0020, 0023-0044; See Fig. 1, 2); and 
quantifying a quality of the surface based on correlating the plurality of wavelets with each reference wavelet of the corresponding variable length (See Para 0007-0020, 0023-0044; See Fig. 1, 2).  

With respect to Claim 2, 9, 16, SCOTT teaches:
wherein 
quantifying a quality of the surface comprises: 
for each variable length, computing a cross-correlation between the plurality of wavelets and each reference wavelet (See Para 0007-0020, 0023-0044; See Fig. 1, 2); and 
determining the quality of the surface based on selecting a representative value from cross- correlations computed for a range of variable lengths (See Para 0007-0020, 0023-0044; See Fig. 1, 2).  

With respect to Claim 3, 10, 17, SCOTT teaches:
wherein 
selecting a representative value comprises: 
selecting a maximum of the cross-correlations computed for the range of variable lengths (See Para 0007-0020, 0023-0044; See Fig. 1, 2).  

With respect to Claim 4, 11, 18, SCOTT teaches:
further comprising: 
identifying a size of the variable length where the representative value occurs (See Para 0007-0020, 0023-0044; See Fig. 1, 2).  

With respect to Claim 5, 12, 19, SCOTT teaches:
further comprising: 
adjusting the variable length between a lower limit and an upper limit while quantifying the quality of the surface, wherein the identified size of the variable length is within the lower limit and the upper limit (See Para 0007-0020, 0023-0044; See Fig. 1, 2).  

With respect to Claim 6, 13, SCOTT teaches:
wherein 
the input indicates more than one surfaces in the set of seismic traces (See Para 0007-0020, 0023-0044; See Fig. 1, 2), and 
wherein the method further comprises: 
quantifying a respective quality of each of the more than one surfaces (See Para 0007-0020, 0023-0044; See Fig. 1, 2); and 
ranking the more than one surfaces based on the respective quality of each of the more than one surfaces (See Para 0007-0020, 0023-0044; See Fig. 1, 2).  

With respect to Claim 7, 14, SCOTT teaches:
further comprising: 
based on the ranked more than one surfaces, providing a feedback to a selection process for the more than one surfaces such that the selection process can be iteratively improved based on the feedback, wherein the selection process includes at least one of: an artificial intelligence (AI) algorithm, a machine learning (ML) algorithm, or a dynamic programming algorithm (See Para 0007-0020, 0023-0044; See Fig. 1, 2).  

With respect to Claim 20, SCOTT teaches:
wherein the input indicates more than one surfaces in the set of seismic traces, and wherein the operations further comprise: 
quantifying a respective quality of each of the more than one surfaces (See Para 0007-0020, 0023-0044; See Fig. 1, 2); 
ranking the more than one surfaces based on the respective quality of each of the more than one surfaces (See Para 0007-0020, 0023-0044; See Fig. 1, 2); and 
based on the ranked more than one surfaces, providing a feedback to a selection process for the more than one surfaces such that the selection process can be iteratively improved based on the feedback, wherein the selection process includes at least one of: an artificial intelligence (AI) algorithm, a machine learning (ML) algorithm, or a dynamic programming algorithm (See Para 0007-0020, 0023-0044; See Fig. 1, 2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WENTLAND ET AL. (US 7,184, 991) teaches PATTERN RECOGNITION APPLIED OT OIL EXPLORATION AND PRODUCTION;
SCOTT (US 6,049,760) teaches METHOD OF APPRATUS FOR CONTROLLING THE QUALITY OF PROCESSED SEISMIC DATA;
SALMAN ET AL. (US 2019/0383965) teaches GEOPHYSICAL DEEP LEARNING;
VYAS ET AL. (US 2013/0286782) teaches SYSTEMS AND METHODS FOR OPTIMAL STACKING OF SEISMIC DATA;
CHEN ET AL. (US 2010/0161232) teaches METHOD FOR GEOPHYSICAL AND GEOLOGICAL INTERPRETATION OF SEISMIC VOLUMES USING CHRONOLOGICAL PANNING.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864